--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Execution Copy

Fund Holdings LLC


December 23, 2009


Bonds.com Group, Inc.
1515 Federal Highway
Suite 212
Boca Raton, Florida 33432
 
Gentlemen:
 
Reference is made herein to that certain Unit Purchase Agreement, dated as of
August 28, 2009 (as amended, the “UPA”), between Bonds.com Group, Inc. (the
“Company”) and Fund Holdings LLC (“Fund Holdings” and, together with the
Company, the “Parties”).  Capitalized terms used and not otherwise defined
herein shall have the meanings ascribed to such terms in the UPA.
 
The Parties wish to make certain amendments to the UPA as described in this
amendment letter (this “Amendment Letter”).  Accordingly, the Parties hereby
agree as follows:
 
 
1.
With respect to the 5,000 Units to be purchased by Fund Holdings pursuant to the
UPA (the “Original 5,000 Units”), Fund Holdings may purchase (“Fund Holdings
Investments” or arrange and coordinate the direct purchase by one or more other
investors (“Direct Investments”) of all or any portion of the remaining
unpurchased Original 5,000 Units and up to an additional 2,000 Units (the
“Additional 2,000 Units”) on substantially the same terms and conditions as set
forth in the UPA (except as provided in paragraph 2 below and that any Fund
Holdings Investments shall be on the same terms as set forth in the UPA);
provided that, if the Company’s Board of Directors  determines, in good faith,
that the terms and conditions of any Direct Investment are not substantially the
same terms and conditions as set forth in the UPA (after giving effect to
paragraph 2 below), the Company shall not be obligated to accept any such Direct
Investments; provided, however, that in no event shall Fund Holdings Investments
exceed the purchase of 5,000 Units (including those Units purchased prior to the
date hereof).

 
 
2.
With respect to any Direct Investments: (a) such Direct Investments will be
credited against Fund Holdings’ obligation to purchase the Original 5,000 Units
for purposes of determining whether (i) the Additional Purchase Rights have
terminated pursuant to Section 1(b)(iv) of the UPA, (ii) Fund Holdings has
satisfied its obligations under Section 1(a)(ii)(C) of the UPA, and (iii)
certain covenants of the Company have terminated pursuant to Section 5(l) of the
UPA; (b) subject to the provisos in paragraph 1 above, each Unit sold to
investors making Direct Investments shall consist of 2,667 shares of Common
Stock and 7,200 Ordinary Purchase Rights; (c) simultaneously with the closing of
any Direct Investment, with respect to each Unit purchased in any Direct
Investment, Fund Holdings shall have the right to purchase an amount of Ordinary
Purchase Rights equal to the product of (i) 2,397, multiplied by a fraction, the
numerator of which is the number of Ordinary Purchase Rights issued to the
investor making the Direct Investment at that closing and the denominator of
which is 7,200, for an original purchase price to Fund Holdings equal to $1 per
Unit (all Ordinary Purchase Rights purchasable by Fund Holdings pursuant to in
this clause (c) are referred to collectively herein as the “Additional OPRs”);
and (d) the Company shall issue the Additional Purchase Rights to Fund Holdings
(or its designees or assigns) so long as 5,000 Units have been purchased by Fund
Holdings or pursuant to Direct Investments.


 
 

--------------------------------------------------------------------------------

 

 
 
 
3.
In addition to the existing conditions set forth in the UPA, the obligation of
Fund Holdings to purchase all or any portion of the balance of the Original
5,000 Units that have yet to be purchased by Fund Holdings (the “Remaining
Units”) is subject to the satisfaction, at or before the Third Closing (as
defined below), of each of the following conditions, provided that these
conditions are for Fund Holdings’ sole benefit and may be waived by Fund
Holdings at any time in its sole discretion by providing the Company with prior
written notice thereof:

 
 
a)
The Board of Directors of the Company shall have approved a resolution
recommending that the Company’s stockholders vote to amend the Company’s
Certificate of Incorporation to increase the number of authorized shares of
Common Stock to 300,000,000 (the “Charter Amendment”) and obtained from the
Company’s stockholders a valid written consent approving the Charter Amendment,
subject to compliance with applicable laws;

 
 
b)
Michael Sanderson (“Sanderson”) shall have been appointed as Co-chairman of the
Board of Directors of the Company;

 
 
c)
Edwin L. Knetzger, III (“Knetzger”) shall have been appointed as Co-chairman of
the Board of Directors of the Company;

 
 
d)
Sanderson shall have been appointed, for a three-year term, subject to removal
only for cause, as the Chief Operating Officer of the Company’s New York office
and as Chief Operating Officer of the Company’s Bondstation Pro line of business
(if and to the extent permitted by applicable laws and regulations) or such
other executive office of the Company that is reasonably acceptable to Sanderson
and Knetzger and is permitted under applicable laws and regulations;

 
 
e)
The Company and/or its Subsidiaries shall have obtained from InterDealer
Securities, LLC, InterDealer Information Technologies, LLC and InterDealer IP
Holding LLC (collectively, “Licensor”) an amendment, in a form satisfactory to
Fund Holdings, to the existing license agreement between the Company and its
Subsidiaries and Licensor with respect to all present and future intellectual
property rights owned or controlled by Licensor that is used or contemplated to
be used by the Company in its products;

 
 
f)
The Company shall have executed and delivered an amended Revenue Sharing
Agreement between Radnor Research and Trading, LLC and the Company;


 
 

--------------------------------------------------------------------------------

 

 
 
g)
The Company shall have executed and delivered an employment agreement with
George O’Krepkie (in a form satisfactory to Fund Holdings);

 
 
h)
The Company shall have executed and delivered a financial advisory agreement
between the Company and The Fund LLC;

 
 
i)
The Company shall have received a consent, in a form satisfactory to Fund
Holdings, of MBRO Capital, LLC (“MBRO”) pursuant to the Commercial Term Loan
Agreement, dated March 31, 2009, by and between the Company and MBRO, to the
issuance of the Securities pursuant to the UPA (as amended hereby);

 
 
j)
The Company shall have delivered to legal counsel for Fund Holdings and/or any
person making a Direct Investment, as applicable, all stock certificates and
rights certificates to be issued by the Company in connection with the Third
Closing (such stock and rights certificates will be held in escrow by such
counsel until the time of the Third Closing); provided that, if Fund Holdings or
any person making a Direct Investment does not notify the Company as to the
amount of such person’s investment at least one business day prior to the Third
Closing, the Company may deliver the stock and rights certificates issuable to
the applicable person on or before the third business day following the Third
Closing; and

 
 
k)
The Company shall have executed and delivered option grant agreements with
respect to the option grants required under the UPA.

 
 
4.
Fund Holdings acknowledges and agrees that, so long as no event, change,
circumstance, occurrence, effect or state of facts that could reasonably be
expected to have a Material Adverse Effect has arisen since the date of this
Amendment Letter or is disclosed or discovered after the date of this Amendment
Letter, no later than the first business day following the satisfaction of the
conditions set forth in Paragraph 3 above, Fund Holdings shall purchase (or
cause the purchase through Direct Investments of) the Remaining Units (the
“Third Closing”).

 
 
5.
Fund Holdings agrees that, if the Third Closing occurs, the certificates for the
Additional Purchase Rights and such number of the Ordinary Purchase Rights as
may be necessary under applicable law (but not to exceed 29,000,000) may include
a provision that prohibits the exercise of such Additional Purchase Rights or
Ordinary Purchase Rights, as applicable, until the Charter Amendment has become
effective under applicable law.

 
 
6.
The Company acknowledges and agrees that, except as otherwise agreed to by Fund
Holdings, the Company will make the payment to Radnor Research & Advisory Co.,
LLC (as contemplated in Section 8(a)(i) of the Amended UPA) with respect to any
Direct Investments.

 
 
7.
The Company covenants and agrees that, as soon as practicable, and in any event
within 90 days after the Third Closing, the Company shall increase the size of
the Board of Directors to six directors and appoint an additional independent
director (who must be reasonably acceptable to Sanderson and Knetzger) to the
Board of Directors and also appoint such person to the Audit Committee of the
Board of Directors.


 
 

--------------------------------------------------------------------------------

 

 
 
 
8.
With respect to the Charter Amendment, the Company covenants and agrees that (i)
promptly following the Third Closing (and in any event, within ten (10) business
days thereafter), the Company shall prepare and file with the Securities and
Exchange Commission (“SEC”) a 14C Information Statement advising the Company’s
stockholders of the Charter Amendment (the “Information Statement”), (ii) the
Company shall use its best efforts to cause the Information Statement to be
mailed to the stockholders of the Company as promptly as practicable after the
Information Statement is approved by the SEC and, in any event, within 40 days
following the Third Closing, (iii) the Company shall take any action required to
be taken under any applicable state securities laws in connection with the
issuance of the Units and (iv) neither the Board of Directors of the Company nor
any committee thereof shall withdraw (or modify in a manner adverse to Fund
Holdings in any material respect), or publicly propose to withdraw (or modify in
a manner adverse to Fund Holdings in any material respect), the Information
Statement.  Notwithstanding the foregoing, prior to filing the Information
Statement (or any amendment or supplement thereto) or responding to any comments
of the SEC or its staff with respect thereto, the Company (a) shall provide Fund
Holdings an opportunity to review and comment on such document or response,
(b) shall include in such document or response all comments reasonably proposed
by Fund Holdings, and (c) shall not file or mail such document or respond to the
SEC prior to receiving the approval of Fund Holdings, which approval shall not
be unreasonably withheld.  If at any time prior to the effectiveness of the
Charter Amendment, any information relating to the Company, Fund Holdings, or
any of their respective Affiliates, directors or officers, should be discovered
by the Company or Fund Holdings which should be set forth in an amendment or
supplement to the Information Statement, so that the Information Statement would
not include any misstatement of material fact or omit to state any material fact
necessary to make the statements therein, in light of the circumstances under
which they are made, not misleading, the party which discovers such information
shall promptly notify the other party and an appropriate amendment or supplement
describing such information shall be promptly filed with the SEC and, to the
extent required by applicable law or the SEC, disseminated to the stockholders
of the Company.  The Company shall notify Fund Holdings promptly of the time
when the Information Statement has been cleared by the SEC or of the receipt of
any comments from the SEC or the staff of the SEC for amendments or supplements
to the Information Statement for additional information and shall supply Fund
Holdings with copies of (x) all correspondence between the Company or any of its
representatives, on the one hand, and the SEC or staff of the SEC, on the other
hand, with respect to the Information Statement or the Unit Purchase Agreement
and (y) all orders of the SEC relating to the Information Statement.

 
 
9.
As a condition to its willingness to enter into this Amendment Letter, Fund
Holdings has required that, concurrent with the execution hereof, each of Mr.
John J. Barry, III and Mr. John J. Barry, IV shall have executed and delivered
to Fund Holdings the Voting Agreement in the form attached hereto as Exhibit A.


 
 

--------------------------------------------------------------------------------

 

 
 
10.
All Ordinary Purchase Rights (including the Additional OPRs), Special Purchase
Rights and Additional Purchase Rights whether heretofore or hereafter issued,
shall include a cashless exercise feature.

 
 
11.
Except as otherwise provided herein, the provisions of the UPA shall remain in
full force and effect with no changes other than those set forth in this
Amendment Letter.

 
 
12.
This Amendment Letter may be executed in two or more counter­parts, each of
which shall be deemed an original and all of which together shall constitute one
instrument.

 
[Signature Pages Follow]

 
 

--------------------------------------------------------------------------------

 



 
If the Company is in agreement with the foregoing, please sign and return to
Fund Holdings a counterpart of this Amendment Letter, whereupon the terms hereof
will become a binding agreement between the Parties.





   
FUND HOLDINGS LLC
         
By:
     
Name:
Edwin L. Knetzger, III
   
Title:
Manager





Please execute where so indicated below acknowledging your understanding of, and
agreement with, the terms of this Amendment Letter.




BONDS.COM GROUP, INC.




By: ______________________
Authorized Signatory







